Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Information Disclosure Statement
The information disclosure statement filed on 12/8/20 has been considered. 

Specification
The disclosure is objected to because of the following informalities: the related application section should be updated to include all issued patent numbers.  
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negative by the manner in which the invention was made.

Claim 1-20 and 22-23 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Masugi (US20090268308).

Regarding claim 1, Masugi teaches an optical image capturing lenses comprising six lens elements, the six lens elements being, in order from an object side to an image side: a first lens element (L11), a second lens element (L12), a third lens element (L13), a fourth lens element (L14), a fifth lens element(L15) and a sixth lens element (L16); wherein each of the six lens elements comprises an object-side surface facing towards the object side and an image-side surface facing towards the image side (see figure 9); wherein the first lens element has negative refractive power (paragraph 101); the second lens element has negative refractive power(paragraph 101); the fifth lens element has negative refractive power(paragraph 101); the image-side surface of the sixth lens element is aspheric (table 5), concave in a paraxial region thereof (paragraph 101), and comprising at least one convex shape in an off-axis region thereof; and there is an air gap between each of adjacent lens elements of the six lens elements (figure 9). Masugi teaches the sixth lens is aspherical. Masugi fails to specifically disclose the sixth lens comprising at least one convex shape in an off-axis region thereof. A sixth lens with convex shape off axis (inflection point) is known in the art. In optical design/engineering, the various parameters, such lens diameter/thickness, radius of curvature and refractive index, determine optical functions of the lens. Each lens in the optical system contributes to the overall output quality and each lens system is optimized during manufacturing to produce an optical system without large optical aberrations. Thus, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to include the claimed feature 
Regarding claim 2, the optical image capturing lenses of claim 1, wherein the sixth lens element has the object-side surface being convex in a paraxial region thereof (paragraph 101).
Regarding claim 3, the optical image capturing lenses of claim 2, wherein the third lens element has positive refractive power (paragraph 101).
Regarding claim 4, the optical image capturing lenses of claim 3, wherein the fourth lens element has positive refractive power (paragraph 100), and the first lens element and the sixth lens element are made of plastic material. Masugi teaches the second lens is plastic in figure 9 embodiment and wherein the second lens, fourth lens and sixth lenses have aspherical surfaces. Although, Masugi fails to specifically disclose the first lens element and the sixth lens element are made of plastic material;the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (Claims to a printing ink comprising a solvent having the vapor pressure characteristics of butyl carbitol so that the ink would not dry at room temperature but would dry quickly upon heating were held invalid over a reference teaching a printing ink made with a different solvent that was nonvolatile at room temperature but highly volatile when heated in view of an article which taught the desired boiling point and vapor pressure characteristics of a solvent for printing inks and a catalog teaching the boiling point and vapor pressure characteristics of butyl carbitol. "Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle." 325 U.S. at 335, 65 USPQ at 301.).
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
 See also In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960) (selection of a known plastic to make a container of Ryco, Inc. v. Ag-Bag Corp., 857 F.2d 1418, 8 USPQ2d 1323 (Fed. Cir. 1988) (Claimed agricultural bagging machine, which differed from a prior art machine only in that the brake means were hydraulically operated rather than mechanically operated, was held to be obvious over the prior art machine in view of references which disclosed hydraulic brakes for performing the same function, albeit in a different environment.). Thus, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to include this feature, since plastic is known material for lenses and aspherical lenses can be readily made using injection molding when the lens is a plastic material.  
Regarding claim 5, the optical image capturing lenses of claim 1, wherein the fourth lens element (L21) has the object-side surface being convex in a paraxial region thereof and the image-side surface being convex in a paraxial region thereof. Masugi teaches the fourth lens is meniscus positive powered lens. Although, Masugi fails to teach using a biconvex fourth lens (L21), it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to include this feature as a functionally equivalent positive lens structure for converging light. 
Regarding claim 6. The optical image capturing lenses of claim 1, wherein the fifth lens element has the image-side surface being concave in a paraxial region thereof, and at least three of the six lens elements are made of plastic material. Although, Masugi fails to specifically disclose at least three of the six are made of plastic material; the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (Claims to a printing ink comprising a solvent having the vapor pressure characteristics of butyl carbitol so that the ink would not dry at room temperature but would dry quickly upon heating 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
 See also In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960) (selection of a known plastic to make a container of a type made of plastics prior to the invention was held to be obvious); Ryco, Inc. v. Ag-Bag Corp., 857 F.2d 1418, 8 USPQ2d 1323 (Fed. Cir. 1988) (Claimed agricultural bagging machine, which differed from a prior art machine only in that the brake means were hydraulically operated rather than mechanically operated, was held to be obvious over the prior art machine in view of references which disclosed hydraulic brakes for performing the same function, albeit in a different environment.).
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
 Thus  it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to include this feature, since plastic is known material for lenses and aspherical lenses can be readily made using injection molding when the lens is a plastic material.
Regarding claim 7, Masugi teaches the optical image capturing lenses of claim 1, wherein a focal length of the optical image capturing lenses is f, a focal length of the first lens element is f1, and the following relationship is satisfied -0.6 < f/f1 < 0.3 (value is approximately 0.9). Masugi teaches a value slightly above the range. However, in optical design/engineering, the various parameters, such lens diameter/thickness, radius of curvature and refractive index, determine optical functions of the lens. Each lens in the optical system contributes to the overall output quality and each lens system is optimized during manufacturing to produce 
Regarding claim 8. The optical image capturing lenses of claim 1, wherein a central thickness of the fourth lens element is greater than a central thickness of the second lens element (table 5).
Regarding claim 9. The optical image capturing lenses of claim 1, wherein an axial distance between the first lens element and the second lens element is a maximum among all axial distances between adjacent lens elements of the six lens elements (table 5- when the lens is at the telephoto end).
Regarding claim 10, the optical image capturing lenses of claim 1, wherein an axial distance between the first lens element and the second lens element is greater than a central thickness of the first lens element (table 5).
Regarding claim 11, the optical image capturing lenses of claim 1, wherein an absolute value of a curvature radius of the object-side surface of the fifth lens element is greater than an absolute value of a curvature radius of the image-side surface of the fifth lens element (table 5).
Regarding claim 12, Masugi teaches an optical image capturing lenses comprising six lens elements, the six lens elements being, in order from an object side to an image side (see figure 9):a first lens element (L11), a second lens element (L12), a third lens element (L13), a fourth lens element (L14), a fifth lens element(L15) and a sixth lens element (L16); wherein each of the six lens elements comprises an object-side surface facing towards the object side and an image-side surface facing towards the image side (figure 9); wherein the first lens element has negative comprising at least one convex shape in an off-axis region thereof; and a central thickness of the fourth lens element is greater than a central thickness of the second lens element (see table 5). Masugi teaches the sixth lens is aspherical. Masugi fails to specifically disclose the sixth lens comprising at least one convex shape in an off-axis region thereof. A sixth lens with convex shape off axis (inflection point) is known in the art. In optical design/engineering, the various parameters, such lens diameter/thickness, radius of curvature and refractive index, determine optical functions of the lens. Each lens in the optical system contributes to the overall output quality and each lens system is optimized during manufacturing to produce an optical system without large optical aberrations. Thus, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to include the claimed feature since the sixth lens has an aspherical surface, and inflection points on a lens surface help to correct for on and off axis aberrations. 
Regarding claim 13, the optical image capturing lenses of claim 12, wherein the first lens element has the object-side surface being convex in a paraxial region thereof and the image-side surface being concave in a paraxial region thereof (figure 9 and table 5).
Regarding claim 14, the optical image capturing lenses of claim 12, wherein the third lens element has positive refractive power, and there is an air gap between each of adjacent lens elements of the six lens elements (figure 9 and table 5).

Regarding claim 16, the optical image capturing lenses of claim 12, wherein an axial distance between the first lens element and the second lens element is greater than an axial distance between the third lens element and the fourth lens element (when the lens is at the telephoto end- table 5).
Regarding claim 17, the optical image capturing lenses of claim 12, wherein a curvature radius of the object-side surface of the second lens element (L12) and a curvature radius of the image-side surface of the second lens element have the same sign (table 5).  
Regarding claim 18, Masugi teaches an optical image capturing lenses comprising six lens elements, the six lens elements being, in order from an object side to an image side: a first lens element (L11), a second lens element (L12), a third lens element (L13), a fourth lens element (L14), a fifth lens element(L15) and a sixth lens element (L16);wherein each of the six lens elements comprises an object-side surface facing towards the object side and an image-side surface facing towards the image side (figure 9);wherein the fourth lens element with positive refractive power (paragraph 101)has the image-side surface being convex in a paraxial region thereof; the fifth lens element has negative refractive power (paragraph 101); the image-side surface of the sixth lens element is aspheric (table 5), concave in a paraxial region thereof (paragraph 101), and comprising at least one convex shape in an off-axis region thereof; and an axial distance between the first lens element and the second lens element is a maximum among all axial distances the image-side surface being convex in a paraxial region thereof and the sixth lens comprising at least one convex shape in an off-axis region thereof. A sixth lens with convex shape off axis (inflection point) is known in the art. In optical design/engineering, the various parameters, such lens diameter/thickness, radius of curvature and refractive index, determine optical functions of the lens. Each lens in the optical system contributes to the overall output quality and each lens system is optimized during manufacturing to produce an optical system without large optical aberrations. Thus, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to include the claimed feature since a biconvex fourth lens could be a functionally equivalent positive lens, the sixth lens has an aspherical surface, and inflection points on a lens surface help to correct for on and off axis aberrations.
Regarding claim 19, the optical image capturing lenses of claim 18, wherein the first lens element (L11) has the object-side surface being convex in a paraxial region thereof and the image-side surface being concave in a paraxial region thereof (figure 9).
Regarding claim 20, the optical image capturing lenses of claim 18, wherein the third lens element (L13) has positive refractive power, and the first lens element and the sixth lens element are made of plastic material. Masugi teaches the second lens is plastic in figure 9 embodiment and wherein the second lens and sixth lenses have aspherical surfaces. Although, Masugi fails to specifically disclose the first lens element and the sixth lens element are made of plastic material;the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (Claims to a printing ink comprising a solvent having the vapor pressure characteristics of butyl carbitol so that the ink would not dry at room temperature but would dry quickly upon heating were held invalid over a reference teaching a printing ink made with a different solvent that was nonvolatile at room temperature but highly volatile when heated in view of an article which taught the desired boiling point and vapor pressure characteristics of a solvent for printing inks and a catalog teaching the boiling point and vapor pressure characteristics of butyl carbitol. "Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle." 325 U.S. at 335, 65 USPQ at 301.).
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
 See also In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960) (selection of a known plastic to make a container of a type made of plastics prior to the invention was held to be obvious); Ryco, Inc. v. Ag-Bag Corp., 857 F.2d 1418, 8 USPQ2d 1323 (Fed. Cir. 1988) (Claimed agricultural bagging machine, which differed from a prior art machine only in that the brake means were hydraulically operated rather than mechanically operated, was held to be obvious over the prior art machine in view of references which disclosed hydraulic brakes for performing the same function, albeit in a different environment.). Thus, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to include this feature, since plastic is known material for lenses and aspherical lenses can be readily made using injection molding when the lens is a plastic material. 
Regarding claim 22, the optical image capturing lenses of claim 18, wherein the third lens element(L13) has the object-side surface being convex in a paraxial region thereof, and at least three of the six lens elements are made of plastic material. Although, Masugi fails to specifically disclose at least three of the six are made of plastic material; the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (Claims to a printing ink comprising a solvent having the vapor pressure characteristics of butyl carbitol so that the ink would not dry at room temperature but would dry quickly upon heating were held invalid over a reference teaching a printing ink made with a different solvent that was nonvolatile at room temperature but highly volatile when heated in view of an article which taught the desired boiling point and vapor pressure characteristics of a solvent for printing inks and a catalog teaching the boiling point and vapor pressure characteristics of butyl carbitol. "Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle." 325 U.S. at 335, 65 USPQ at 301.).
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
 See also In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960) (selection of a known plastic to make a container of a type made of plastics prior to the invention was held to be obvious); Ryco, Inc. v. Ag-Bag Corp., 857 F.2d 1418, 8 USPQ2d 1323 (Fed. Cir. 1988) (Claimed agricultural bagging machine, which differed from a prior art machine only in that the brake means were hydraulically operated rather than mechanically operated, was held to be obvious over the prior art machine in view of references which disclosed hydraulic brakes for performing the same function, albeit in a different environment.).
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
 Thus  it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to include this feature, since plastic is known material for lenses and aspherical lenses can be readily made using injection molding when the lens is a plastic material.

-0.6 < f/f1 < 0.3 (value is approximately 0.9). Masugi teaches a value slightly above the range. However, in optical design/engineering, the various parameters, such lens diameter/thickness, radius of curvature and refractive index, determine optical functions of the lens. Each lens in the optical system contributes to the overall output quality and each lens system is optimized during manufacturing to produce an optical system without large optical aberrations. Thus, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to include the claimed feature since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering an optimum workable range involves only routine skill in the art. In re Aller, 105 USPQ 233.

Claims 18-22 and 24-29 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Asami (US20090296234)- IDS REF.
Regarding claim 18, Asami teaches an optical image capturing lenses comprising six lens elements, the six lens elements being, in order from an object side to an image side:
a first lens element (L1), a second lens element (L2), a third lens element (L3), a fourth lens element (L4), a fifth lens element(L5) and a sixth lens element (L6);
wherein each of the six lens elements comprises an object-side surface facing towards the object side and an image-side surface facing towards the image side (figure 11a and 13a);
wherein the fourth lens element with positive refractive power has the image-side surface being convex in a paraxial region thereof; the fifth lens element has concave in a paraxial region thereof, and comprising at least one convex shape in an off-axis region thereof; and an axial distance between the first lens element and the second lens element is a maximum among all axial distances between adjacent lens elements of the six lens elements (figures 11a and 13a). Asami teaches the positive powered aspherical sixth lens with meniscus or biconvex shape embodiments in the paraxial region. Asami fails to specifically disclose the sixth lens concave in a paraxial region thereof, and comprising at least one convex shape in an off-axis region thereof. A sixth lens with convex shape off axis (inflection point) is known in the art. In optical design/engineering, the various parameters, such lens diameter/thickness, radius of curvature and refractive index, determine optical functions of the lens. Each lens in the optical system contributes to the overall output quality and each lens system is optimized during manufacturing to produce an optical system without large optical aberrations. Thus, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to include the claimed feature since the sixth lens has an aspherical surface, positive powered biconvex lens or meniscus with image side concave shape is functionally equivalent convergent lens and inflection points on a lens surface help to correct for on and off axis aberrations.  
Regarding claim 19, the optical image capturing lenses of claim 18, wherein the first lens element (L1) has the object-side surface being convex in a paraxial region thereof and the image-side surface being concave in a paraxial region thereof (figure 11a and 13a).
Regarding claim 20, the optical image capturing lenses of claim 18, wherein the third lens element (L3) has positive refractive power, and the first lens element and the sixth lens element are made of plastic material(abstract).

Regarding claim 22, the optical image capturing lenses of claim 18, wherein the third lens element(L13) has the object-side surface being convex in a paraxial region thereof, and at least three of the six lens elements are made of plastic material (abstract).
Regarding claim 24, Asami teaches an optical image capturing lenses comprising six lens elements, the six lens elements being, in order from an object side to an image side:
a first lens element (L1), a second lens element (L2), a third lens element(L3), a fourth lens element(L4), a fifth lens element(L5) and a sixth lens element(L6);
wherein each of the six lens elements comprises an object-side surface facing towards the object side and an image-side surface facing towards the image side (figures 11b and 13b); wherein the fourth lens element has positive refractive power; the fifth lens element has negative refractive power; the image-side surface of the sixth lens element is aspheric, concave in a paraxial region thereof, and comprising at least one convex shape in an off-axis region thereof; a central thickness of the fourth lens element is greater than a central thickness of the second lens element; and an absolute value of a focal length of the first lens element is greater than an absolute value of a focal length of the fourth lens element (figure 11b and 13b). Asami teaches the positive powered aspherical sixth lens with meniscus or biconvex shape embodiments in the paraxial region. Asami fails to specifically disclose the sixth lens concave in a paraxial region thereof, and comprising at least one convex shape in an off-axis region thereof. A sixth lens with convex shape off axis (inflection point) is known in the art. In optical design/engineering, the various parameters, such lens diameter/thickness, radius of curvature and refractive index, determine optical functions of the lens. Each lens in the optical system contributes to the overall output quality and each lens system is 
Regarding claim 25, the optical image capturing lenses of claim 24, wherein the second lens element has negative refractive power(L2), and at least three of the six lens elements are made of plastic material (abstract).
Regarding claim 26, the optical image capturing lenses of claim 24, wherein the sixth lens element (L6) with positive refractive power has the object-side surface being convex in a paraxial region thereof-see Examiner’s notes in claim 24.
Regarding claim 27, the optical image capturing lenses of claim 24, wherein the fourth lens element (L4) has the object-side surface being convex in a paraxial region thereof and the image-side surface being convex in a paraxial region thereof, and the first lens element, the second lens element and the third lens element are made of plastic material (abstract; figures 1 and 3).
Regarding claim 28, the optical image capturing lenses of claim 24, wherein the fifth lens element has the image-side surface being concave in a paraxial region thereof (see figures 1 and 3).
Regarding claim 29, the optical image capturing lenses of claim 24, wherein at least one of the object-side surfaces and the image-side surface of each of the first lens element, the second lens element and the third lens element is aspheric; and
the optical image capturing lenses further comprises an aperture stop disposed on an image side of the second lens element see figures 11c and 13c; paragraph 438 figures 1 and 3; Sk2).
Allowable Subject Matter
Claim 30 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 12, 13 and 15 of U.S. Patent No. 10126524 in view of Asami (US20090296234).  Claims 1-7 are substantially equivalent to claims 1,15,1,1,12,13 and 1 respectively. However, US10126524 fails to specifically disclose first and sixth lens are plastic (claim 4) and fifth lens has concave image side. In the same field of endeavor, Asumi teaches using plastic lenses (see abstract) and a fifth lens with meniscus concave image side negative lens.  Thus, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to include a fifth lens with concave image side as functionally equivalent negative lens and  the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (Claims to a printing ink comprising a solvent having the vapor pressure characteristics of butyl carbitol so that the ink would not dry at room temperature but would dry quickly upon heating were held invalid over a reference teaching a printing ink made with a different solvent that was nonvolatile at room temperature but highly volatile when heated in view of an 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
 See also In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960) (selection of a known plastic to make a container of a type made of plastics prior to the invention was held to be obvious); Ryco, Inc. v. Ag-Bag Corp., 857 F.2d 1418, 8 USPQ2d 1323 (Fed. Cir. 1988) (Claimed agricultural bagging machine, which differed from a prior art machine only in that the brake means were hydraulically operated rather than mechanically operated, was held to be obvious over the prior art machine in view of references which disclosed hydraulic brakes for performing the same function, albeit in a different environment.).
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
 Thus  it would have also been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to include this feature, since plastic is known material for lenses and readily available for manufacturing lens with good optical quality. 
Claims 1-4 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 5 of U.S. Patent No. 9335513 in view of Asami (US20090296234).  Claims 1-4 are substantially equivalent to claim 5. However, US10126524 fails to specifically disclose the third lens is positive. However, Asami teaches an optical image capturing lenses comprising six lens elements, the six lens elements being, in order from an object side to an image side:
a first lens element (L1), a second lens element (L2), a third lens element (L3), a fourth lens element (L4), a fifth lens element(L5) and a sixth lens element (L6);
wherein each of the six lens elements comprises an object-side surface facing towards the object side and an image-side surface facing towards the image side (figure 11a and 13a); wherein the first lens element has negative refractive power; 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALICIA M HARRINGTON whose telephone number is (571)272-2330. The examiner can normally be reached Monday-Friday 9:30 am -6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on (571)272-3689. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in 

/ALICIA M HARRINGTON/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        



AMH